[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 5, 2008
                               No. 07-10498                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 06-20415-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JEAN BERTRANG CASIMIR,
a.k.a. Compa,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (March 5, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     David Markus, appointed counsel for Jean Bertrang Casimir in this appeal,
has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and Casimir’s conviction and sentence are AFFIRMED.




                                         2